COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO. 2-05-278-CV
 
 
HOLLY
GOLIGHTLY WOOD                                                   APPELLANT
 
                                                   V.
 
ROBERT WESLEY
WOOD, III                                                    APPELLEE
 
                                              ------------
 
             FROM THE 16TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On August 10, 2005,
we notified Appellant Holly Golightly Wood, in accordance with Texas Rule of
Appellate Procedure 42.3, that this court may not have jurisdiction over this
appeal because a contempt order is generally not appealable.  See Ex parte Williams, 690 S.W.2d
243, 243 n.1 (Tex. 1985) (orig. proceeding); Cadle Co. v. Lobingier, 50
S.W.3d 662, 671 (Tex. App.CFort Worth
2001, pet. denied).  We stated that the
appeal would be dismissed for want of jurisdiction unless appellant or any
party desiring to continue the appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  Holly responded to our letter but failed to cite any case law or
facts that would give us jurisdiction over her case.
Because we have no
jurisdiction over appeals from contempt orders, we dismiss this appeal for want
of jurisdiction.  See Tex. R. App. P. 42.3(a), 43.2(f).
 
 
PER CURIAM
 
PANEL D:   MCCOY,
J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
September 15, 2005
 




[1]See Tex.
R. App. P. 47.4.